UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended March 31, 2009 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number 000-50258 Belrose Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3613468 (State of Organization) (I.R.S. Employer Identification No.) Two International Place Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (¶232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X 1 Belrose Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of March 31, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 4 Condensed Consolidated Statements of Changes in Net Assets for the Three Months Ended March 31, 2009 and the Year Ended December 31, 2008 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 7 Financial Highlights for the Three Months Ended March 31, 2009 and the Year Ended December 31, 2008 9 Notes to Condensed Consolidated Financial Statements as of March 31, 2009 10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4. Controls and Procedures. 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 SIGNATURES 27 EXHIBIT INDEX 28 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) March 31, 2009 December 31, 2008 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $784,924,618 $1,052,167,704 Investment in Partnership Preference Units 56,970,349 66,170,613 Investment in Real Estate Joint Ventures 77,946,946 105,073,300 Investment in Wholly Owned and Co-owned Properties 147,037,827 153,368,906 Affiliated investment 1,315,976 590,084 Total investments, at value $ 1,068,195,716 $ 1,377,370,607 Cash 2,866,890 2,443,973 Interest receivable from affiliated investment 141 1,203 Other assets 1,888,570 1,996,342 Total assets $ 1,072,951,317 $ 1,381,812,125 Liabilities: Loan payable  Credit Facility $271,600,000 $ 365,500,000 Mortgage notes payable 85,691,332 85,960,562 Payable for Fund shares redeemed 211,589 758,324 Special Distributions payable - 438,782 Interest payable for open interest rate swap agreements 593,058 48,359 Open interest rate swap agreements, at value 7,990,241 8,414,446 Payable to affiliate for investment advisory and administrative fees 291,251 335,459 Payable to affiliate for distribution and servicing fees 205,365 268,186 Other accrued expenses: Interest expense 188,915 224,473 Other expenses and liabilities 703,636 1,205,125 Total liabilities $ 367,475,387 $ 463,153,716 Net assets $ 705,475,930 $ 918,658,409 Shareholders capital $ 705,475,930 $ 918,658,409 Shares outstanding (unlimited number of shares authorized) 12,399,435 12,909,886 Net asset value and redemption price per share $ 56.90 $71.16 See notes to unaudited condensed consolidated financial statements 3 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2009 March 31, 2008 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $18,474 and $33,959, respectively) $ 6,171,235 $ 8,486,184 Interest allocated from Belvedere Company 29,471 98,042 Security lending income allocated from Belvedere Company, net - 33,295 Expenses allocated from Belvedere Company (1,427,552) (2,625,100) Net investment income allocated from Belvedere Company $ 4,773,154 $ 5,992,421 Rental income from Wholly Owned Properties 4,069,624 4,053,891 Distributions from Partnership Preference Units 1,845,703 1,965,703 Net investment income from Real Estate Joint Ventures 1,415,702 1,272,247 Net investment income from Co-owned Property 173,410 - Interest 645 1,051 Interest allocated from affiliated investment 3,566 33,776 Expenses allocated from affiliated investment (2,495) (3,860) Total investment income $ 12,279,309 $ 13,315,229 Expenses: Investment advisory and administrative fees $ 1,132,512 $ 1,639,225 Distribution and servicing fees 343,550 788,140 Interest expense on Credit Facility 666,594 4,193,972 Interest expense on mortgage notes 1,196,724 1,222,860 Expenses of Wholly Owned Properties 1,433,759 1,370,518 Custodian and transfer agent fee 20,022 27,691 Miscellaneous 224,989 275,694 Total expenses $ 5,018,150 $ 9,518,100 Deduct  Reduction of investment advisory and administrative fees 194,920 412,361 Net expenses $ 4,823,230 $ 9,105,739 Net investment income $ 7,456,079 $ 4,209,490 See notes to unaudited condensed consolidated financial statements 4 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended March 31, 2009 March 31, 2008 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions in Belvedere Company (investments and foreign currency) (identified cost basis) $ (61,577,106) $1,719,989 Investment transactions in Partnership Preference Units (identified cost basis) (2,371,086) 1,366 Interest rate swap agreements (1,622,469) (391,009) Net realized gain (loss) $ (65,570,661) $1,330,346 Change in unrealized appreciation (depreciation)  Investment in Belvedere Company (investments and foreign currency) (identified cost basis) $(72,695,917) $ (167,624,414) Investment in Partnership Preference Units (identified cost basis) (1,778,177) (7,938,560) Investment in Real Estate Joint Ventures (27,076,372) (455,975) Investment in Wholly Owned Properties (5,169,676) - Investment in Co-owned Property (1,462,500) - Interest rate swap agreements 424,205 (5,673,469) Net change in unrealized appreciation (depreciation) $ (107,758,437) $ (181,692,418) Net realized and unrealized loss $ (173,329,098) $ (180,362,072) Net decrease in net assets from operations $ (165,873,019) $ (176,152,582) Amounts include net realized gain (loss) from redemptions in-kind of $(8,531,985) and $6,460,509, respectively. Amounts represent net interest incurred in connection with interest rate swap agreements (Note 7). See notes to unaudited condensed consolidated financial statements 5 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Three Months Ended Year Ended March 31, 2009 December 31, 2008 Increase (Decrease) in Net Assets: From operations  Net investment income $7,456,079 $25,419,632 Net realized loss from investment transactions, foreign currency transactions and interest rate swap agreements (65,570,661) (29,407,784) Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements (107,758,437) (700,068,269) Net decrease in net assets from operations $ (165,873,019) $ (704,056,421) Transactions in Fund shares  Net asset value of Fund shares issued to Shareholders in payment of distributions declared $6,126,121 $9,004,634 Net asset value of Fund shares redeemed (34,749,462) (179,834,349) Net decrease in net assets from Fund share transactions $ (28,623,341) $ (170,829,715) Distributions  Distributions to Shareholders $(18,686,119) $(26,186,483) Special Distributions - (438,782) Total distributions $(18,686,119) $(26,625,265) Net decrease in net assets $ (213,182,479) $(901,511,401) Net assets: At beginning of period $ 918,658,409 $ 1,820,169,810 At end of period $705,475,930 $918,658,409 See notes to unaudited condensed consolidated financial statements 6 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended Increase (Decrease) in Cash: March 31, 2009 March 31, 2008 Cash Flows From Operating Activities  Net decrease in net assets from operations $ (165,873,019) $ (176,152,582) Adjustments to reconcile net decrease in net assets from operations to net cash flows provided by operating activities  Net investment income allocated from Belvedere Company (4,773,154) (5,992,421) Net investment income from Real Estate Joint Ventures (1,415,702) (1,272,247) Payments from Real Estate Joint Ventures 1,465,684 1,257,064 Net investment income from Co-owned Property (173,410) - Increase in affiliated investment and interest receivable from affiliated investment (724,830) (506,261) Increase in distributions and interest receivable - (99,979) Decrease in interest receivable for open interest rate swap agreements - 49,202 (Increase) decrease in other assets 107,772 (6,174) Decrease in payable to affiliate for investment advisory and administrative fees (44,208) (23,898) Decrease in payable to affiliate for distribution and servicing fees (62,821) (217,795) Increase in interest payable for open interest rate swap agreements 544,699 576,601 Increase (decrease) in accrued interest and other accrued expenses and liabilities (537,047) 15,278 Proceeds from sales of Partnership Preference Units 5,051,001 167,601 Improvements to Wholly Owned Properties (127,687) (67,676) Decreases in investment in Belvedere Company 102,600,000 16,000,000 Payment for interest rate swap agreement - (51,166) Net interest incurred on interest rate swap agreements (1,622,469) (391,009) Net realized (gain) loss from investment transactions, foreign currency transactions and interest rate swap agreements 65,570,661 (1,330,346) Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements 107,758,437 181,692,418 Net cash flows provided by operating activities $107,743,907 $ 13,646,610 Cash Flows From Financing Activities  Proceeds from Credit Facility $- $ 2,000,000 Repayments of Credit Facility (93,900,000) - Repayments of mortgage note (269,230) (247,350) Payments for Fund shares redeemed (152,980) (853,211) Distributions paid to Shareholders (12,559,998) (17,181,849) Payment of Special Distributions (438,782) - Net cash flows used in financing activities $ (107,320,990) $ (16,282,410) Net increase (decrease) in cash $422,917 $ (2,635,800) Cash at beginning of period $ 2,443,973 $ 6,847,717 Cash at end of period $ 2,866,890 $ 4,211,917 See notes to unaudited condensed consolidated financial statements 7 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Three Months Ended March 31, 2009 March 31, 2008 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $702,152 $ 4,222,702 Interest paid on mortgage notes $ 1,170,365 $ 1,196,517 Interest paid (received) on interest rate swap agreements, net $ 1,077,770 $(234,794) Reinvestment of distributions paid to Shareholders $6,126,121 $9,004,634 Market value of securities distributed in payment of redemptions $ 35,143,217 $ 31,296,251 Swap interest receivable assumed in conjunction with the purchase of the interest rate swap agreement $- $(21,353) See notes to unaudited condensed consolidated financial statements 8 BELROSE CAPITAL FUND LLC Financial Highlights (Unaudited) Three Months Ended Year Ended March 31, 2009 December 31, 2008 Net asset value  Beginning of period $ 71.160 $ 124.890 Income (loss) from operations Net investment income $ 0.584 $ 1.840 Net realized and unrealized loss (13.394) (53.728) Total loss from operations $ (12.810) $ (51.888) Distributions Distributions to Shareholders $ (1.450) $ (1.810) Special Distributions - (0.032) Total distributions $ (1.450) $ (1.842) Net asset value  End of period $ 56.900 $ 71.160 Total Return (18.24)% (42.12)% Ratios as a percentage of average net assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 1.50% 1.23% Interest and other borrowing costs 0.35% 0.95% Expenses of Wholly Owned Properties 1.41% 0.73% Total expenses 3.26% 2.91% Net investment income 3.89% 1.80% Ratios as a percentage of average gross assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 0.81% 0.82% Interest and other borrowing costs 0.19% 0.63% Expenses of Wholly Owned Properties 0.76% 0.48% Total expenses 1.76% 1.93% Net investment income 2.10% 1.19% Supplemental Data Net assets, end of period (000s omitted) $ 705,476 $ 918,658 Portfolio turnover of Tax-Managed Growth Portfolio 0% 1% (1) Calculated using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested (except for Special Distributions). (3) Not annualized. (4) Includes the expenses of Belrose Capital Fund LLC (Belrose Capital) and Belrose Realty Corporation (Belrose Realty). Does not include expenses of Belrose Realty's Wholly Owned Properties. (5) Includes Belrose Capital's share of Belvedere Capital Fund Company LLC's (Belvedere Company) allocated expenses, including those expenses allocated from Tax-Managed Growth Portfolio. (6) Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would be lower or higher. (7) Represents expenses incurred by Belrose Realty's Wholly Owned Properties. (8) Average gross assets means the average daily amount of the value of all assets of Belrose Capital (including Belrose Capital's interest in Belvedere Company and Belrose Capital's ratable share of the assets of its direct and indirect subsidiaries, real estate joint ventures and co-owned real property investments), without reduction by any liabilities. (9) Annualized. (10) Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The portfolio turnover rate of Tax-Managed Growth Portfolio including in-kind contributions and distributions was 0% and 3% for the three months ended March 31, 2009 and the year ended December 31, 2008, respectively. See notes to unaudited condensed consolidated financial statements 9 BELROSE CAPITAL FUND LLC as of March 31, 2009 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belrose Capital Fund LLC (Belrose Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the annual consolidated financial statements and notes for the year ended December 31, 2008 included in the Funds Annual Report on Form 10-K dated February 27, 2009. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2008 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2008 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Recently Issued Accounting Pronouncements In April 2009, the Financial Accounting Standards Board (FASB) issued a Staff Position (FSP) No. 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. FSP No. 157-4 provides additional guidance for estimating fair value in accordance with FASB Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP No. 157-4 is effective for interim and annual reporting periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP No. 157-4 will have on the Funds financial statement disclosures. In April 2009, the FASB issued FSP No. FAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments. This FSP amends FASB SFAS No. 107, Disclosures about Fair Value of Financial Instruments, to require fair value disclosures about financial instruments for interim reporting periods as well as in annual financial statements. This FSP also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods. FSP No. 107-1 and APB 28-1 is effective for interim and annual reporting periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP No. 107-1 and APB 28-1 will have on the Funds financial statement disclosures. 3 Fair Value Hierarchy SFAS No. 157, Fair Value Measurements, establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy under SFAS No. 157 are described below. 10 Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In accordance with SFAS No. 157, in determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. The Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. Accordingly, when available, the Fund measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions about the inputs market participants would use in valuing the investment. As required by SFAS No. 157, investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified as Level 3 even though the valuation may include significant inputs that are readily observable. The Funds investment in Belvedere Capital Fund Company LLC (Belvedere Company) and Cash Management Portfolio (Cash Management), an affiliated investment company managed by Boston Management and Research, a subsidiary of Eaton Vance Management, are classified as Level 1 within the fair value hierarchy. Interest rate swap agreements are classified as Level 2 within the fair value hierarchy, while the Funds real estate investments are classified as Level 3 within the fair value hierarchy. The Funds assets classified as Level 3 as of March 31, 2009 and December 31, 2008 represent 26.3% and 23.5% of the Funds total assets, respectively. The following tables present for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of March 31, 2009 and December 31, 2008. Fair Value Me asurements at Ma rch 31, 2009 Description March 31, 2009 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 784,924,618 $ 784,924,618 $- $- Partnership Preference Units 56,970,349 - - 56,970,349 Real Estate Joint Ventures 77,946,946 - - 77,946,946 Wholly Owned and Co-owned Properties 147,037,827 - - 147,037,827 Affiliated Investment 1,315,976 1,315,976 - - Total $ 1,068,195,716 $ 786,240,594 $- $ 281,955,122 Liabilities Interest Rate Swap Agreements $ 7,990,241 $- $ 7,990,241 $- Total $7,990,241 $- $ 7,990,241 $- 11 Fair Value Mea surements at Dece mber 31, 2008 Description December 31, 2008 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 1,052,167,704 $ 1,052,167,704 $ - $- Partnership Preference Units 66,170,613 - - 66,170,613 Real Estate Joint Ventures 105,073,300 - - 105,073,300 Wholly Owned and Co-owned Properties 153,368,906 - - 153,368,906 Affiliated Investment 590,084 - 590,084 - Total $ 1,377,370,607 $ 1,052,167,704 $590,084 $ 324,612,819 Liabilities Interest Rate Swap Agreements $ 8,414,446 $- $ 8,414,446 $- Total $8,414,446 $- $ 8,414,446 $- The following tables present the changes in the Level 3 fair value category for the three months ended March 31, 2009 and 2008. The Fund classifies investments as Level 3 within the fair value hierarchy when there is reliance on at least one significant unobservable input to the fair value measurement. Level 3 Fair Value Measurements for the Three Months Ended March 31, 2009 Partnership Wholly Owned Preference Real Estate and Co-owned Units Joint Ventures Properties Total Beginning balance as of January 1, 2009 $ 66,170,613 $ 105,073,300 $ 153,368,906 $ 324,612,819 Net realized loss (2,371,086) - - (2,371,086) Net change in unrealized appreciation (depreciation) (1,778,177) (27,076,372) (6,632,176) (35,486,725) Net purchases (sales) (5,051,001) - 127,687 (4,923,314) Net investment income - 1,415,702 173,410 1,589,112 Other - (1,465,684) - (1,465,684) Net transfers in and/or out of Level 3 - Ending balance as of March 31, 2009 $ 56,970,349 $ 77,946,946 $ 147,037,827 $ 281,955,122 Net change in unrealized appreciation (depreciation) from investments still held at March 31, 2009 $ (4,349,270) $ (27,076,372) $ (6,632,176) $ 12 Level 3 Fair Value Measurements for the Three Months Ended March 31, 2008 Partnership Preference Real Estate Wholly Owned Units Joint Ventures Properties Total Beginning balance as of January 1, 2008 $ 102,927,277 $ 148,952,820 $ 167,650,000 $ 419,530,097 Net realized gain 1,366 - - 1,366 Net change in unrealized appreciation (depreciation) (7,938,560) (455,975) - (8,394,535) Net purchases (sales) (167,601) - 67,676 (99,925) Net investment income - 1,272,247 - 1,272,247 Other - (1,257,064) - (1,257,064) Net transfers in and/or out of Level 3 - Ending balance as of March 31, 2008 $ 94,822,482 $ 148,512,028 $ 167,717,676 $ 411,052,186 Net change in unrealized appreciation (depreciation) from investments still held at March 31, 2008 $ (7,937,300) $ (455,975) $- $ (8,393,275) (1) Represents net investment income recorded using the equity method of accounting. (2) Represents distributions of earnings recorded using the equity method of accounting. 4 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term investments, for the three months ended March 31, 2009 and 2008. Three Months Ended Investment Transactions March 31, 2009 March 31, 2008 Decreases in investment in Belvedere Company $ 137,743,217 $ 47,296,251 Decreases in Partnership Preference Units $5,051,001 $ 167,601 Decreases in investment in Real Estate Joint Ventures $1,465,684 $1,257,064 5 Indirect Investment in the Portfolio The following table summarizes the Funds investment in Tax-Managed Growth Portfolio (the Portfolio) through Belvedere Company for the three months ended March 31, 2009 and 2008, including allocations of income, expenses and net realized and unrealized gains (losses). Three Months Ended March 31, 2009 March 31, 2008 Belvedere Companys interest in the Portfolio $ 5,834,806,929 $ 13,119,762,086 The Funds investment in Belvedere Company $784,924,618 $1,692,308,983 Income allocated to Belvedere Company from the Portfolio $45,190,187 $66,760,998 Income allocated to the Fund from Belvedere Company $6,200,706 $8,617,521 Expenses allocated to Belvedere Company from the Portfolio $ 7,918,700 $15,190,813 Expenses allocated to the Fund from Belvedere Company $1,427,552 $2,625,100 Net realized gain (loss) from investment transactions and foreign currency transactions allocated to Belvedere Company from the Portfolio $ (447,147,413) $13,284,076 Net realized gain (loss) from investment transactions and foreign currency transactions allocated to the Fund from Belvedere Company $(61,577,106) $ 1,719,989 13 Three Months Ended March 31, 2009 March 31, 2008 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $ (517,095,690) $ (1,300,661,962) Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $(72,695,917) $(167,624,414) (1) As of March 31, 2009 and 2008, the value of Belvedere Companys interest in the Portfolio represents 71.9% and 74.5% of the Portfolios net assets, respectively. (2) As of March 31, 2009 and 2008, the Funds investment in Belvedere Company represents 13.5% and 12.9% of Belvedere Companys net assets, respectively. (3) Expenses allocated to the Fund from Belvedere Company represent: Three Months Ended March 31, 2009 March 31, 2008 Expenses allocated from the Portfolio $ 1,080,658 $ 1,960,314 Servicing fee $331,938 $649,470 Operating expenses $14,956 $ 15,316 A summary of the Portfolios Statement of Assets and Liabilities at March 31, 2009, December 31, 2008 and March 31, 2008 and its operations for the three months ended March 31, 2009, for the year ended December 31, 2008 and for the three months ended March 31, 2008 follows: March 31, 2009 December 31, 2008 March 31, 2008 Investments, at value $ 8,087,018,437 $ 10,576,594,398 $ 17,650,169,693 Other assets 36,761,571 30,405,755 56,841,937 Total assets $ 8,123,780,008 $ 10,607,000,153 $ 17,707,011,630 Collateral for securities loaned $- $- $ 94,532,436 Investment adviser fee payable 2,936,797 3,828,744 6,296,266 Other liabilities 570,111 428,353 1,254,240 Total liabilities $ 3,506,908 $4,257,097 $ 102,082,942 Net assets $8,120,273,100 $ 10,602,743,056 $ 17,604,928,688 Total investment income $61,684,397 $362,173,770 $89,568,864 Investment adviser fee $ 10,070,295 $68,300,344 $19,484,900 Other expenses 578,790 2,713,783 800,316 Total expense reductions - (16) (12) Net expenses $10,649,085 $71,014,111 $20,285,204 Net investment income $51,035,312 $291,159,659 $69,283,660 Net realized gain (loss) from investment transactions and foreign currency transactions (540,653,803) (57,601,117) 44,806,471 Net change in unrealized appreciation (depreciation) of investments and foreign currency (754,614,516) (6,326,916,620) (1,777,809,047) Net decrease in net assets from operations $ (1,244,233,007) $ (6,093,358,078) $ (1,663,718,916) (1) Amounts include net realized gain (loss) from redemptions in-kind of $(63,721,950), $440,338,417 and $90,653,270, respectively. 6 Investment in Real Estate Joint Ventures At March 31, 2009 and December 31, 2008, Belrose Realty Corporation (Belrose Realty), a wholly owned subsidiary of Belrose Capital, held investments in two real estate joint ventures (Real Estate Joint Ventures), Deerfield Property Trust (Deerfield) and Katahdin Property Trust, LLC (Katahdin). Belrose 14 Realty held a majority economic interest of 89.7% and 89.2% in Deerfield and 71.7% and 71.1% in Katahdin as of March 31, 2009 and December 31, 2008, respectively. Deerfield owns industrial distribution properties and Katahdin owns multifamily properties. Combined and condensed financial data of the Real Estate Joint Ventures is presented below. March 31, 2009 D ecember 31, 2008 Assets Investment in real estate $ 341,439,512 $ 379,466,955 Other assets 8,880,282 10,311,145 Total assets $ 350,319,794 $ 389,778,100 Liabilities and Shareholders Equity Mortgage notes payable $ 240,633,230 $ 241,084,373 Other liabilities 7,319,926 8,324,598 Total liabilities $ 247,953,156 $ 249,408,971 Shareholders equity $ 102,366,638 $ 140,369,129 Total liabilities and shareholders equity $ 350,319,794 $ 389,778,100 (1) The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty. Management generally has no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related real property. Three Months Ended March 31, 2009 March 31, 2008 Revenues $10,501,485 $ 10,344,689 Expenses 8,596,305 8,541,723 Net investment income before unrealized appreciation (depreciation) $ 1,905,180 $ 1,802,966 Change in net unrealized appreciation (depreciation) (38,441,987) (2,083,838) Net investment loss $ (36,536,807) $(280,872) 7 Interest Rate Swap Agreements Belrose Capital has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a substantial portion of its borrowings under the Credit Facility (Note 8). Pursuant to the agreements, Belrose Capital makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating rate payments that fluctuate with the one-month or three-month London Interbank Offered Rate (LIBOR). The notional or contractual amounts of these instruments may not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these investments is meaningful only when considered in conjunction with all related assets, liabilities and agreements. The risks of interest rate swap agreements include changes in market conditions that will affect the value of the agreement or the cash flows and the possible inability of the counterparty to fulfill its obligations under the agreement. Belrose Capitals maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from/paid to the counterparty over the agreements remaining life, to the extent that amount is positive. The following table summarizes Belrose Capitals interest rate swap agreements in a liability position. 15 Derivatives Not Designated as Hedging Instruments under SFAS No. 133 At March 31, 2009 At December 31, 2008 Notional amount $ 192,837,500 $ 192,837,500 Weighted average fixed interest rate 4.26% 4.26% Floating rates 1 month LIBOR + 0.30% 1 month LIBOR + 0.30% 3 month LIBOR + 0.00% 3 month LIBOR + 0.00% Initial optional termination dates 7/2009  11/2009 7/2009  11/2009 Final termination dates 6/2010  6/2012 6/2010  6/2012 Fair value $ (7,990,241) $ (8,414,446) (1) Certain interest rate swap agreements have initial optional termination dates. 8 Debt Credit Facility  Belrose Capital has entered into credit arrangements with Dresdner Kleinwort Holdings I, Inc. (DKH) and Merrill Lynch Mortgage Capital, Inc. (Merrill Lynch) (collectively, the Credit Facility). The Credit Facility expires on June 25, 2010. Obligations under the Credit Facility are without recourse to shareholders. Belrose Capital is required under the Credit Facility to maintain at all times a specified asset coverage ratio. The rights of the lender to receive payments of interest on and repayments of principal of borrowings are senior to the rights of shareholders. Under the terms of the Credit Facility, Belrose Capital is not permitted to make distributions of cash or securities while there is outstanding an event of default under the Credit Facility. During such periods, Belrose Capital would not be able to honor redemption requests or make cash distributions. The Credit Facility is secured by a pledge of Belrose Capitals assets, excluding the Funds Real Estate Joint Ventures, Wholly Owned Properties and Co-owned Property. The credit arrangement with DKH is a term loan facility that accrues interest at a rate of one-month LIBOR plus 0.30% per annum. During the three months ended March 31, 2009, Belrose Capital made repayments to decrease the term loan with DKH by an aggregate amount of $93,900,000. The credit arrangement with Merrill Lynch is a revolving loan facility in the amount of $172,000,000. Borrowings under this credit arrangement accrue interest at a rate of one-month LIBOR plus 0.38% per annum. At March 31, 2009, there are no borrowings outstanding pursuant to this arrangement. A commitment fee of 0.10% per annum is paid on the unused commitment amount and is included in Credit Facility interest expense in the accompanying condensed consolidated financial statements. The following table summarizes Belrose Capitals Credit Facility. At March 31, 2009 At December 31, 2008 Total amount available under the Credit Facility $ 443,600,000 $ 537,500,000 DKH borrowings outstanding $ 271,600,000 $ 365,500,000 Merrill Lynch borrowings outstanding $- $- Borrowings under the Credit Facility have been used to purchase the Funds interests in real estate investments, to provide for the liquidity needs of the Fund, and to pay selling commissions and organizational expenses. Additional borrowings under the Credit Facility may be made in the future for these purposes. Average Borrowings and Average Interest Rate  During the three months ended March 31, 2009, the average balance of borrowings under the Credit Facility was approximately $330,200,000 with a weighted 16 average interest rate of 0.81%. The weighted average interest rate includes all costs of borrowings under the Credit Facility. 9 Segment Information Belrose Capital pursues its investment objective primarily by investing indirectly in the Portfolio through Belvedere Company. The Portfolio is a diversified investment company that emphasizes investments in common stocks of domestic and foreign growth companies that are considered by its investment adviser to be high in quality and attractive in their long-term investment prospects. The Funds investment income includes the Funds pro rata share of Belvedere Companys net investment income. Separate from its investment in Belvedere Company, Belrose Capital invests in real estate investments through its subsidiary, Belrose Realty. Belrose Realty invests directly and indirectly in Partnership Preference Units, Real Estate Joint Ventures (Note 6), Wholly Owned Properties through its subsidiaries, Bel Larimer, LLC and Bel Marlborough Campus LLC, and an interest in Co-owned Property through its subsidiary, Bel Stamford IV LLC. The Funds investment income from real estate investments primarily consists of distribution income from Partnership Preference Units, net investment income from Real Estate Joint Ventures and Co-owned Property and rental income from Wholly Owned Properties. Belrose Capital evaluates performance of the reportable segments based on the net increase (decrease) in net assets from operations of the respective segment, which includes net investment income (loss), net realized gain (loss) and the net change in unrealized appreciation (depreciation). The Funds Credit Facility borrowings and related interest expense are centrally managed by the Fund. A portion of the Credit Facility borrowings and related interest expense have been approximated and allocated to the real estate segment for presentation purposes herein. Credit Facility borrowings allocated to the real estate segment primarily represent estimated net amounts borrowed to purchase the Funds interest in real estate investments. The Funds interest rate swap agreement balances are presented as part of the real estate segment for presentation purposes herein. The accounting policies of the reportable segments are the same as those for Belrose Capital on a consolidated basis. No reportable segments have been aggregated. Reportable information by segment is as follows: 17 Three Months Ended March 31, 2009 March 31, 2008 Investment income The Portfolio* $4,773,154 $5,992,421 Real Estate 7,504,843 7,292,191 Unallocated 1,312 30,617 Total investment income $ 12,279,309 $ 13,315,229 Net increase (decrease) in net assets from operations The Portfolio* $ (129,629,715) $ (160,230,039) Real Estate (35,801,746) (13,820,550) Unallocated (441,558) (2,101,993) Net decrease in net assets from operations $ (165,873,019) $ (176,152,582) March 31, 2009 December 31, 2008 Net assets The Portfolio* $ 784,680,187 $ 1,050,915,012 Real Estate (75,517,077) (70,951,489) Unallocated (3,687,180) (61,305,114) Net assets $705,475,930 $918,658,409 * Belrose Capital invests indirectly in the Portfolio through Belvedere Company. (1) Unallocated amounts pertain to the overall operation of Belrose Capital and do not pertain to either segment. Included in this amount are primarily distribution and servicing fees and unallocated Credit Facility interest expense as follows: Three Months Ended March 31, 2009 March 31, 2008 Distribution and servicing fees $ 343,550 $788,140 Interest expense on Credit Facility $ 19,998 $ 1,258,192 (2) Amounts include unallocated liabilities, net of unallocated assets. Unallocated liabilities primarily consist of outstanding unallocated Credit Facility borrowings. Such borrowings are used to finance ongoing operations of the Fund and are not allocable to reportable segments. As of March 31, 2009 and December 31, 2008, such borrowings totaled approximately $7,396,000 and $63,110,000, respectively. Unallocated assets include direct cash held by the Fund and the Funds investment in Cash Management. As of March 31, 2009 and December 31, 2008, such amounts totaled approximately $4,111,000 and $2,267,000, respectively. 18 Item 2 . Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the Act) . Forward-looking statements typically are identified by use of terms such as may, will, should, might, expect, anticipate, estimate, and similar words, although some forward-looking statements are expressed differently. The actual results of Belrose Capital Fund LLC (the Fund) could differ materially from those contained in the forward-looking statements due to a number of factors. The Fund undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. Factors that could affect the Funds performance include a decline in the U.S. stock markets or in general economic conditions, adverse developments affecting the real estate industry, or fluctuations in interest rates. The following discussion should be read in conjunction with the Funds unaudited condensed consolidated financial statements and related notes in Item 1. MD&A for the Quarter Ended March 31, 2009 Compared to the Quarter Ended March 31, 2008 . ( 1 ) Performance of the Fund. The Funds investment objective is to achieve long-term, after-tax returns for shareholders. Eaton Vance Management (Eaton Vance) , as the Funds manager, measures the Funds success in achieving its objective based on the investment returns of the Fund, using the S&P 500 Index as the Funds primary performance benchmark. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. Eaton Vances primary focus in pursuing total return is on the Funds common stock portfolio, which consists of its indirect interest in Tax-Managed Growth Portfolio (the Portfolio) . The Fund invests in the Portfolio through its interest in Belvedere Capital Fund Company LLC (Belvedere Company) . The Funds performance will differ from that of the Portfolio primarily due to its investments outside the Portfolio. In measuring the performance of the Funds real estate investments, Eaton Vance considers whether, through current returns and changes in valuation, the real estate investments achieve returns that over the long-term exceed the cost of the borrowings incurred to acquire such investments and thereby add to Fund returns. The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility (described under "Liquidity and Capital Resources" below) . The Funds total return was -18.24 % for the quarter ended March 31, 2009
